Citation Nr: 1456366	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  09-50 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased rating for service-connected right subtrochanteric femur fracture, currently evaluated 10 percent disabling.

2. Entitlement to an increased rating for service-connected sciatic nerve palsy of the right lower extremity, currently evaluated 10 percent disabling.

3. Entitlement an increased rating for right medial meniscus tear status-post surgery with scar, currently evaluated as noncompensably disabling prior to October 18, 2010, and as 10 percent disabling from October 18, 2010.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1988 to
March 1992.

These matters arise from a December 2008 claim for an increased rating for the Veteran's right knee disabilities.   The case initially came before the Board of Veterans' Appeals (the Board) on appeal of an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The April 2009 rating decision continued the Veteran's 10 percent disability rating for nerve damage associated with the Veteran's right femur fracture and assigned a temporary total evaluation for the Veteran's right femur fracture from November 23, 2008, to January 1, 2009, as the Veteran had undergone a right knee arthroscopy with medial menisectomy to treat residuals of his femur fracture.  A 10 percent evaluation was assigned for residuals of the femur fracture following cessation of the temporary total evaluation.  

In August 2011, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  This hearing addressed the neurological and orthopedic residuals of the Veteran's femur fracture and included discussion of the severity of the Veteran's right knee condition.  

Thereafter, in October 2011, the Board remanded these two issues to the RO for additional development.  While the case was on Remand, the Board assigned a separate 10 percent evaluation for the Veteran's right knee residuals effective from October 18, 2010, in a March 2013 rating decision.  

The record reflects that the Veteran, through his attorney, submitted a notice of disagreement with the disability percentage assigned in the March 2013 rating decision.  In response, the RO issued a June 2014 statement of the case (SOC) addressing the Veteran's notice of disagreement and the Veteran subsequently perfected an appeal of the effective date for a compensable evaluation for his right medial meniscus tear, status post surgery.  

Nevertheless, the Board points out that, while the RO characterized his knee claim as an effective date claim in the June 2014 SOC, in fact it is a staged rating claim.  Further, the assignment of the separate 10 percent evaluation for his right knee from October 18, 2010, is part and parcel of his claim for an increased rating for his residuals of a femur fracture received in December 2008. Thus, the issues have been characterized as a higher rating rather than an effective claim to better reflect the procedural posture of the case and the Veteran's contentions that his knee disabilities are manifestations of his service-connected femur fracture. 

The Board also notes that, on a recent substantive appeal, the Veteran indicated that he wished to appear at a hearing for his knee claim; however, the Board points out that this claim was part of his femur claim until recently, and the Veteran already submitted ample testimony regarding this matter in his August 2011 hearing before the undersigned Veterans Law Judge.  As such, the Board does not find that the Veteran would be entitled to an additional hearing on this matter.


FINDINGS OF FACT

1. The Veteran's service-connected right subtrochanteric femur fracture is currently manifested by minimal limitation of motion and a well healed scar, with no evidence of pain, and no arthritic findings on X-ray; these findings result in no more than a mild disability.

2. The Veteran's service-connected sciatic nerve palsy of the right lower extremity is currently manifested by slightly diminished  sensory perception on the dorsum of the right foot; the Veteran's sciatic nerve functioning is described as essentially normal; these findings result in no more than a mild disability.

3. For the period prior to October 18, 2010, the Veteran's right knee disability was manifested by pain, but showed a full range of motion; from October 18, 2010, the Veteran's right knee disability was manifested by pain and slight limitation of motion.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for the Veteran's service connected right subtrochanteric femur fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5255 (2014).

2. The criteria for a rating in excess of 10 percent for the Veteran's service connected sciatic nerve palsy of the right lower extremity have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2014).

3. The criteria for a compensable rating for the Veteran's service connected right knee disability prior to October 18, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261, 5257 (2014).

4.  The criteria for a rating in excess of 10 percent for the Veteran's service connected right knee disability from October 18, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261, 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board previously remanded this claim in October 2011 for further development, specifically for more comprehensive examinations.  These examinations were conducted in November 2011 and October 2012, and the claims for increased rating for were readjudicated in a February 2013 SSOC.  Thus, there is compliance with the Board's remand instructions, as to those claims being finally decided in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in December 2008, June 2009, October 2010, and September 2011, as well as the prior October 2011 Board remand, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1)  (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Until recently, the Veteran was represented by an experienced Veterans Service Organization and attorney who submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded numerous VA examinations, discussed in detail below.  Based on the foregoing, the Board finds the examination report and subsequent addendums to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings which are being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

A DRO or Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the DRO noted the issue on appeal and explained to the Veteran the evidence needed to succeed on that appeal.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).

Analysis

The Veteran contends that an increased rating is warranted for his service connected right femur disability, which is currently evaluated as 10 percent disabling for minor limitation of motion, as well as his service connected sciatic nerve involvement on the right side, currently evaluated as 10 percent disabling, and his right knee disability, evaluated as noncompensable prior to October 18, 2010 and 10 percent from October 18, 2010.  For the following reasons, the Board will deny these claims for increased ratings.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

As noted above, the Veteran's service connected right femur fracture disability is currently evaluated as 10 percent disabling under Diagnostic Code 5255, impairment of the femur.  38 C.F.R. § 4.71, Diagnostic Code 5255 (2014).  Under Diagnostic Code 5255, with malunion of the femur, a 10 percent rating is for application with slight knee or hip disability, a 20 percent rating is for application when there is moderate knee or hip disability; and a 30 percent rating is for application with marked knee or hip disability.  Where there is fracture of shaft or anatomical neck of the femur, a 60 percent rating is for application when there is fracture of surgical neck with false joint, or where there is nonunion, without loose motion, weight-bearing preserved with aid of brace.  An 80 percent rating is for application with nonunion, with loose motion (spiral or oblique fracture). Id.  Thus, in order to warrant an increased evaluation under this code, the Veteran would have to be found to have a moderate hip disability.

The Veteran's service connected sciatic nerve palsy is currently rated as 10 percent disabling under Diagnostic Code 8520.  Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling. 38 C.F.R. § 4.124a .  Thus in order to warrant an increased evaluation under this code, the Veteran would have to be found to have a moderate incomplete paralysis of the sciatic nerve.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the knee and the hip are both considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

The Board has evaluated the Veteran's disorders under multiple diagnostic codes to determine if there is any basis to increase the assigned ratings.  Such evaluations involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a , Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a , Plate II. 

Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion of the knee limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees. 

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension of the knee limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a. 

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability. Id. Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2014).

The VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998). In VAOPGCPREC 9-98, the VA General Counsel further explained that when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to Diagnostic Code 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The Board does not find that the criteria for an increased rating for any of these issues on appeal have been met.  Reviewing the evidence of record pertaining to the Veteran's right femur and sciatic nerve palsy, the Veteran had a VA examination in January 2009.  Examination of the right femur was within normal limits.  The right hip showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  The range of motion for the right hip was flexion to 125 degrees, a normal finding.  On the right, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.   On neurological testing, the Veteran reported having symptoms of tingling, numbness, pain, abnormal sensation, and anesthesia that occur constantly.  Neurological examination of the right lower extremity showed that the motor function and sensory function were within normal limits.  The right lower extremity reflexes showed a knee jerk of 2+ and ankle jerk of 2+.  He was able to stand on his heels and toes with no sensory or motor deficit shown.  There was no peripheral nerve involvement shown on the examination.  The examiner stated that the Veteran's sciatic nerve injury had resolved.

The Veteran received a VA examination in November 2009.  At that time, the Veteran reported tingling in his foot, lack of sensation around the foot and ankle area, and some pain, all occurring intermittently.  The Veteran reported pain in the right hip.  Examination of the right femur was within normal limits.  The right hip showed signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  Flexion of the right hip was normal.  Sensory function testing was abnormal with findings of diminished sensation right foot, on the top of the foot and at the great toe.

The Veteran had a VA examination in October 2010.  At that time, the Veteran was found to report hip pain restricting movement, and big toe drops, numbness above the big toe, tingling at the instep, and some pins and needles sensation in the right foot.  Examination of the hip showed tenderness.  The right hip showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malaligmnent or drainage.  There was no evidence of subluxation or ankylosis.  Flexion of the right hip was to 120 degrees, indicating a loss of 5 degrees from normal flexion.  Repetition did not further limit motion.  As to neurological findings, motor function was within normal limits. The right sensory function for the sciatic foot nerve was decreased.  The peripheral nerve examination revealed neuritis.  There was sensory dysfunction demonstrated by diminished sensation in the dorsal foot.  The Veteran's right hip fracture was noted to be stable.

The Veteran, in his testimony before the undersigned Veterans Law Judge in August 2011, discussed the problems he felt he was having due to his service connected disabilities.

The Veteran had a VA examination for his hip in November 2011.  At that time, the Veteran's old femur fracture was noted to be in stable condition and well healed, with hardware in good alignment.  He reported that he had some pain and walks with some limp.  He also stated he has trouble standing and bearing weight on his right leg and walking more than one mile because of his hip and knee.  Range of motion testing showed no evidence of pain on motion.  Right hip flexion was to 110 degrees after repetitive testing.  Muscle strength testing was normal.  On examination of his right hip and thigh, there was a well healed linear old surgical scar measuring about 27.5 cms X 0.7cms present on the lateral aspect of his right thigh, otherwise there was no abnormal finding noticed.  There was no weakness or instability.  There was no tenderness.  There were no abnormal movements or guarding.  There was no pain during the movements and the range of movements was within normal limits.  Reflexes were normal, and sensory examination was normal, including vibration and fine touch, except for slightly diminished sensation for fine touch and pinprick on the dorsum of the right foot.  X-rays of the Veteran's hip showed a well healed fracture with no evidence of arthritis.  The examiner indicated that the Veteran's hip condition did not impact his ability to work.

As to neurological functioning, the Veteran indicated that he has felt numbness and tingling in his right foot since the original surgery to repair his right femur fracture.  Examination revealed slightly diminished sensory perception on the dorsum of the right foot.  His numbness was characterized as mild.  The Veteran's sciatic nerve functioning was described as essentially normal.

The Veteran had a further VA examination in October 2012.  At that time, the examiner noted that the Veteran's right hip fracture was well healed and showed only marginal decrease in range of motion compared to normal left hip.  Range of motion testing of the right hip showed flexion to 120 and full extension, with no pain on ranges of motion, and no evidence of flare ups.  Repetition showed no decrease in ranges of motion.  There was no tenderness to palpation of the hip.  X-rays showed no degenerative arthritis of the hip.  The examiner indicated that this minor limitation of motion, the only residual found of his service connected fracture, did not impact the Veteran's ability to work.

Thus, the evidence clearly shows minimal to no more than mild findings pertaining to the Veteran's hip and sciatic nerve injury.  The Veteran's hip disability is never described as more than mild, and the Veteran's sciatic nerve injury is never described as more than mild, and never consistent with a finding of moderate incomplete paralysis.  The Board has considered the Veteran's statements regarding the pain and limitations his disabilities cause, however, the medical evidence of record has consistently shown that the Veteran's right hip and right sciatic nerve disabilities cause no more than minimal symptomatology. 

 The Veteran's right hip, at no time during the appeal, displayed limitation of flexion of 45 degrees or less as contemplated by a compensable evaluation under Diagnostic Code 5252 or extension limited to 5 degrees as contemplated by a compensable evaluation under Diagnostic Code 5251.  Likewise, the evidence does not show that the Veteran's right hip was ankylosed as contemplated by a higher rating under Diagnostic Code 5250.  There is no evidence malunion of the femur with moderate knee or hip disability, flail hip joint, or leg length discrepancy as contemplated by higher ratings under Diagnostic Codes 5254 and 5255.  Likewise, the evidence does not show that the Veteran has had moderate or severe neurological symptoms as contemplated by a higher evaluation under Diagnostic Code 8520.  

Finally, the Board finds that the Veteran's right knee is also properly rated as noncompensably disabled prior to October 18, 2010, and as 10 percent disabled from that date. 

For the period prior to October 18, 2010, the Board finds that the Veteran would not be entitled to a compensable rating during this period.  In this regard, to warrant an increased rating during this period, the Veteran would have to be found to have a non compensable limitation of motion with arthritis findings on X-ray, flexion limited to 45 degrees, extension limited to 10 degrees, or slight recurrent subluxation or lateral instability.  The medical evidence from this time, however, shows that the Veteran has a full range of motion; even with the slight arthritic findings, and no findings of instability or subluxation; thus, a compensable rating would not be warranted.

Reviewing the relevant evidence of record for this time period, VAMC treatment records show that the Veteran underwent a right knee arthroscopy with medial menisectomy in November 2008.

VA fee basis examination dated January 2009 showed that the Veteran reported constant right knee pain.  He also reported symptoms of weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, fatigability, and arthritis.

On examination, the knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement. The range of motion for the knee joint is as follows: flexion of 140 degrees and extension of 0 degrees.  On the right the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test of the right knee were within normal limits. The medial and lateral collateral meniscus test of the right knee was within normal limits. These findings do not show any limitation of motion or findings of instability or subluxation such a compensable rating would be warranted.

VA treatment reports showed full range of motion of the right knee without instability in August 2009, but with complaints of pain.  X-ray findings in 2010 showed minimal degenerative changes.

Private surgery records dated June 2010 show that the Veteran underwent surgery for a torn medial meniscus of the right knee.

Therefore, this evidence does not show any findings of any limitation of motion, let alone a compensable level, nor are there findings of instability or subluxation during this period..  As such, for the period prior to October 18, 2010, the criteria for a 10 percent evaluation have not been met, and the Veteran is found properly rated as noncompensably disabled during this period.
	
In order to warrant a rating in excess of 10 percent for the period from October 18, 2010, the Veteran would have to be found to have flexion limited to 30 degrees, extension limited to 15 degrees, both flexion limited to at least 45 degrees and extension limited to 10 degrees, or slight recurrent subluxation or lateral instability of the knee, along with some compensable finding of limitation of flexion and/or extension.

Reviewing the evidence of record for this period, on VA fee basis examination on October 18, 2010, the Veteran had limitation of motion of the right knee of flexion to 135 degrees and extension to 0 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  There was no additional limitation in degrees.  These findings warrant no more than a 10 percent rating, for slight limitation of flexion with arthritis findings.

The Veteran received a hearing before the undersigned Veterans Law Judge in August 2011.  At that time, the Veteran talked about the problems his knee condition caused him when performing his activities of daily living, particularly including walking up and down stairs in his home.

The Board notes that a 100 percent evaluation was assigned from September 2, 2011, the date he was admitted for right knee surgery, until December 1, 2011, when his evaluation was returned to a 10 percent evaluation.

The Veteran had a VA examination for his knee in November 2011.  At that time, the Veteran was diagnosed with status arthroscopic surgery and partial medial meniscectomy with minimal degenerative changes of the lateral compartment of the right knee.  He reported that he has trouble standing and bearing weight on right leg and has some pain, and walks with a limp.  He reported he was currently unable to fully extend his knee.  Flexion was to 135 degrees, with no objective evidence of painful motion.  The Veteran had full extension.  Repetition did not affect any ranges of motion.  No instability or subluxation was noted on testing.  On examination of his right knee joint, there is a well healed linear old surgical scar measuring about 3.0 cms by 0.2cms present on the anterior aspect of his right knee, otherwise there is no abnormal finding noticed.  There was no soft tissue swelling, edema, or effusion.  There was no weakness or instability.  There was no tenderness.  There were no abnormal movements or guarding.  McMurray's, Lachman's and drawer's tests all are negative.  There was no pain during the movements and the range of movements is within normal limits.  The examiner indicated that this knee condition does not impact the Veteran's ability to work.  These findings warrant no more than a 10 percent rating, for slight limitation of flexion with arthritis findings.

The Veteran had a further VA examination for his knee in October 2012.  The Veteran reported that his right knee symptoms started about 2006 with knee "catching and clicking" and knee pain/ache.  Occasionally the knee would give out on him and almost drop him.  He used to jog miles until his knee symptoms worsened.  He also reported knee "popping".  He saw VA orthopedics and on
10-24-2008 he underwent an arthroscopy and right medial meniscectomy (for medial meniscus tear) and 2 compartment synovectomy.  Several months post operatively he started having pain again and saw a private orthopod.  He underwent a second arthroscopy in November 2009 and later had a right partial patellectomy by his private orthopedic doctor.  Over the course of the years he was treated with NSAIDS, steroid injections, viscotherapy and physical therapy.

At the examination, the Veteran reported that he still has pain at times but at other times is pain free.  Sometimes the pain is so bad it keeps him awake at night.  Symptoms seem worse with more activity.  If he walks "2 miles" he would have quite a bit of pain.  Standing for 15 minutes will bring on the pain although moving around or walking around will help alleviate or lessen the pain.  He tries to exercise but can't use a treadmill because it hurts his knee.  He uses an elliptical trainer but that has a tendency to bother his hip for a couple of hours after a workout.  He said he was diagnosed with right knee arthritis before the meniscal tear.  There was no event where he tore his meniscus but it just started hurting.  The Veteran denies any left knee conditions.

He demonstrated flexion to 120 degrees and extension to 10 degrees.  There was no demonstrated painful motion on examination.  There was no instability or subluxation, and strength testing was normal.  The meniscal tear was noted without dislocation, locking, pain, or effusion.  There was a scar that was not painful or unstable and was not greater than 39 square cm.  These findings warrant a 10 percent evaluation for limitation of extension, and no more.  

With no findings of any higher level of limitation of extension of flexion, and no findings of instability or subluxation, the Board finds that the criteria for a higher evaluation have not been met, and therefore the preponderance of the evidence of record is against this claim as well.  Similarly, the Veteran's right knee has not been manifested by ankloysis at any time during the course of the appeal.  Thus, a higher rating under Diagnostic Code5256 is not warranted.

With respect to a higher rating under Diagnostic Code 5258, the January 2009 examination report notes that there was no effusion of the right knee.  Likewise, the November 2011 VA examination found the Veteran's right knee had no residual signs or symptoms due to meniscectomy.  While the October 2012 examination report notes that the Veteran had a right meniscal tear, there was no "locking," pain, or effusion.  The Board notes that the rating criteria under Diagnostic Code 5258 is conjunctive as it uses the word "and," which means that all the criteria must be met to award a higher rating.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  There is simply no evident of frequent episodes of locking and joint effusion as contemplated by a higher rating.  

Finally, there is no evidence of malunion of the tibia and fibia with moderate knee or ankle disability as contemplated by a higher rating under Diagnostic Code 5262. Likewise, while the Veteran has residual surgical scarring of the right knee, the 2011 and 2012 VA examinations noted that the scar was not painful or unstable and did not measure more than 39 square centimeters (6 square inches).  Thus, entitlement to a separate compensable rating based on residual scars under Diagnostic Codes 7801, 7802, or 7804 are not warranted.  

As such, the Board finds that the criteria for a higher evaluation for the Veteran's service connected right hip and right sciatic disabilities, and well as right knee disability, are not met, and therefore the preponderance of the evidence of record is against these claims.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and increased ratings must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right hip, right knee, and right sciatic disabilities with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as noted above, the criteria primarily relate to range of motion, and sensory deficits, and the Veteran has been found to have a no more than mild limitation of motion and mild sensory deficits.

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice Consideration

In denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case however, there is no evidence these disabilities alone render him unable to work, nor does it appear that the Veteran has made any such claim.  The Board specifically notes that in all of the VA examinations the Veteran had during this appeal that addressed employability, the examiner specifically indicated that these disabilities did not prevent the Veteran from being able to work. Therefore, the Board does not find consideration of a TDIU rating to be necessary.


ORDER

Entitlement to an increased rating for service-connected right subtrochanteric femur fracture, currently evaluated 10 percent disabling, is denied.

Entitlement to an increased rating for service-connected sciatic nerve palsy of the right lower extremity, currently evaluated 10 percent disabling, is denied.

Entitlement an increased rating for right medial meniscus tear status-post surgery with scar, currently evaluated as noncompensably disabling prior to October 18, 2010, and as 10 percent disabling from October 18, 2010, is denied.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


